104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John IBARRA, Plaintiff-Appellant,v.Kathy HAWKS;  Gil Ingram;  Jim Brand;  George Kerney;  JohnFanello;  Mike Pettiford;  Steve Labier;  Doctor Daluga;Mr. Gomez;  The United States for the Use and Benefit of C.Roger Jennings, d/b/a Jennings Concrete Contractors;Federal Bureau of Prisons, Defendants-Appellees.
No. 96-6668.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the District of South Carolina, at Beaufort.  Henry M. Herlong, Jr., District Judge.  (CA-95-190-9-20-JC)
John Ibarra, Appellant Pro Se.  Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm largely on the reasoning of the district court.  Ibarra v. Hawks, No. CA-95-190-9-20-JC (D.S.C. Feb. 26, 1996).  We note only that while the district court may have overlooked one of Appellant's objections to the magistrate judge's report, Appellant failed to demonstrate a genuine issue of material fact regarding that claim, and therefore the grant of summary judgment in favor of the Defendants was appropriate.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED